Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species (Applicant must elect one species from Group A, Group B, and Group C. For instance, applicant may select Group 1 of Group A, Group 3 of Group B, and Group 6 of Group C) (It is noted that Figures 1A-1B and 10 are not listed since the figures recite to prior art) :
Embodiments regarding apparatus:
Group 1: Figure 2A-2D, 3A-5K, 6E-7, 11-13 are drawn to an apparatus for treating a floor surface having a handle and head casing
Group 2: Figure 2E drawn to an apparatus an apparatus for treating a floor surface having a handle with a weight tray, a head casing with adjustable block having weight locking pin in order to receive weights
Embodiments regarding tooling plate: 
Group 3: Figure 6A drawn to a tooling plate having a metal bod diamond
Group 4: Figure 6B drawn to a tooling plate having a resin bond diamond
Group 5: Figure 6C drawn to a tooling plate having a burnishing pad driver
Group 6: Figure 6D drawn to a tooling plate having a scrub brush
Embodiments regarding tooling: 
Group 7: Figure 8A and 9A drawn to a tooling having a black plate and continues adjacent plurality of segments
Group 8: Figure 8B and 9B drawn to a tooling having a black plate with inner segments and outer segments
Group 7: Figure 8C and 9C drawn to a tooling having a black plate with a first region that includes a plurality of segments and a second region that includes a single segment 

The species are independent or distinct because each species introduces different structure and/or configuration from one another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        11/10/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723